Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2021

                                     No. 04-21-00201-CV

                                 Francisco Javier GARZA, Jr.,
                                           Appellant

                                               v.

              Fred Andrew PULLEN, and America Midwest Transportation LLC,
                                      Appellees

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 18-12-17880-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

       Appellees’ brief was originally due September 15, 2021. We granted appellees’ first
motion for extension of time, extending the deadline to October 6, 2021, and appellees’ second
motion, extending the deadline to October 13, 2021. On October 13, 2021, appellees filed a third
motion, requesting an additional week. After consideration, we GRANT the motion and
ORDER appellees to file the brief by October 20, 2021.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court